Citation Nr: 0410950	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-29 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a service-
connected disability (TDIU) for accrued benefits purposes.

2.  Entitlement to special monthly compensation (SMC) for accrued 
benefits purposes, based on the loss of use of a foot or both feet 
under 38 C.F.R. § 3.350 (2003).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney

WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to September 
1955.  He died in April 1997, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The appellant's appeal was initially denied by the Board in a 
January 1999 decision.  She appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and the 
decision was vacated in November 1999 following a joint motion of 
the appellant and the Secretary of Veterans Affairs (Secretary).  
The Board again denied the appellant's appeal in a February 2002 
decision.  The appellant again appealed this denial, and, in 
February 2003, the decision was vacated to the extent that the 
issues addressed in the present decision were not addressed in the 
prior Board decision.  The Board subsequently remanded this matter 
back to the RO in September 2003, and the case has since been 
returned to the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on the 
appellant's claims has been obtained by the RO.

2.  Prior to his death, the veteran's service-connected bilateral 
flat feet with bunions and calluses, in and of itself, did not 
preclude him from substantially gainful employment.

3.  Prior to his death, the veteran did not have complete loss of 
use of either foot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU for accrued benefits 
purposes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.16, 4.19 (2003).

2.  The criteria for entitlement to SMC for accrued benefits 
purposes, based on the loss of use of a foot or both feet under 38 
C.F.R. § 3.350 (2003) have not been met.  38 U.S.C.A. §§ 1114, 
1155, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.350, 
3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  
The VCAA redefines VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent to a 
claim and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) and to 
the second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have been 
properly developed in regard to the appellant's claims, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist her with the development of facts 
pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Specifically, the RO has obtained records corresponding to 
medical treatment reported by the appellant and has arranged for a 
claims file review by a VA medical professional.

The Board is aware that the RO has not notified the appellant of 
the provisions of 38 U.S.C.A. § 5103 to date.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, in an October 2003 
letter, the appellant's representative notified the RO that she 
did not want the case to be further delayed by the issuance of a 
VCAA letter but instead wanted the case to be processed as soon as 
possible.  In essence, then, the appellant has explicitly waived 
her right to 38 U.S.C.A. § 5103 notification.  Therefore, and 
particularly in light of the long delays resulting from prior 
development of this case, the Board finds that any defect with 
respect to the VCAA notice requirement in this case should not 
preclude consideration of this appeal at the present time.  See 
also Conway v. Principi,  353 F.3d 1369 (Fed. Cir. 2004).

II.  Laws and regulations regarding accrued benefits

The law provides that certain accrued benefits may be payable upon 
the death of a beneficiary.  Except as otherwise provided, 
periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid for 
a period not to exceed two years, shall, upon the death of such 
veteran, be paid to the veteran's surviving spouse.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  Applications for accrued benefits must 
be filed within one year after the date of the veteran's death.  
Id.  

This appeal arises out of the appellant's claim for an increased 
rating for the veteran's bilateral flat foot disability, for 
purposes of her receipt of accrued benefits.  The Board notes 
that, in February 1996, the veteran filed a claim for an increased 
rating for his bilateral flat foot disability.  That claim was 
denied in a July 1996 rating decision.  The veteran filed a timely 
appeal as to that decision.  However, during the pendency of that 
appeal, in April 1997, the veteran died.  

In June 1997, the appellant filed a claim for an increased rating 
for the veteran's bilateral flat feet, for purposes of accrued 
benefits.  As indicated above, the February 2003 Joint Motion 
reflects that the claims presently on appeal were determined to 
stem from the increased evaluation claim, which was adjudicated by 
the Board in February 2002 and is not presently before the Board 
on appeal.

III.  Factual background

Preliminarily, the Board notes that, at the time of the veteran's 
death, service connection was in effect only for bilateral flat 
feet with bunions and calluses, evaluated as 30 percent disabling.

In a May 1986 statement (received in October 2003), a VA doctor 
noted that the veteran had "significant abnormality" of the lower 
extremities, the calves, and the feet.  Symptoms included 
subluxation, decreased toe motion, normal ankle motion, definite 
deformity, a hammertoe at the left fourth toe of the proximal 
interphalangeal joint, and a callous on the sole of each foot over 
the head of the first and second metatarsals.  The examiner noted 
that the veteran "has not been able to get a job because of his 
age and because of the foot difficulty."  Diagnoses included 
bilateral metatarsalgia, with significant discomfort; hallux 
valgus of the left foot; third degree pes planus; residuals of 
surgery on both feet for bunions; moderate varicose veins in both 
lower extremities; bilateral calluses; vascular disease involving 
the left calf and foot, with decreased blood arterial supply; and 
left toe hammertoes.

More recently, a VA treatment record from November 1995 indicates 
the presence of a small healing ulcer on the plantar surface of 
the left foot, with claudication and pain after walking one block.  
This ulcer was described as diabetic in nature.  X-rays revealed 
no evidence of osteomyelitis.  The veteran was encouraged to 
increase exercise and to stop smoking.  A January 1996 VA 
hospitalization report indicates that the veteran had a history of 
non-insulin dependent diabetes, as well as peripheral vascular 
disease and a venous stasis ulcer on his left foot.  Also, a 
January 1996 VA x-ray report reflects that the veteran had 
bilateral superficial femoral artery occlusion, with single vessel 
run-off to both feet.  

Prior to his death in April 1997, the veteran was hospitalized at 
a VA facility for multiple disorders, including diabetes mellitus, 
vascular disease, and multi-infarct dementia.  A physical 
examination revealed contraction of the first metatarsal on the 
right foot, with decreased temperature, as well as left foot 
ulceration, purulent discharge, and trace edema.  The 
hospitalization report, however, was silent for any references to 
the veteran's service-connected bilateral flat foot disability.  
Similarly, the hospital report addressing the veteran's death (in 
the same month) contains mention of only necrotic changes in the 
right second and third toes, with superficial ulcers, a left 
second toe amputation, and large bunion deformity of the left 
great toe.

In April 1998, the appellant and a family friend testified at an 
RO hearing.  They asserted that the veteran's feet appeared to 
worsen over time and that orthopedic appliances did not greatly 
help his disability.  

Subsequent to the Board's June 2000 remand, and in compliance with 
the November 1999 Joint Remand, the RO forwarded the veteran's 
claims file to a VA doctor for a medical opinion.  In an October 
2000 report, the VA doctor recited the veteran's extensive history 
of treatment for his feet.  The doctor observed that the veteran 
had not only bilateral flat feet but also insulin-dependent 
diabetes mellitus and peripheral vascular disease.  The doctor 
also found that the veteran's right foot tended to heal poorly in 
terms of ulceration because of a poor vascular supply.  In the 
doctor's opinion, the veteran's foot ulcerations were secondary to 
his poor vascular supply.  While the veteran's pain upon walking 
was found to be attributable to the flat feet, his osteomyelitis 
of the feet was described as secondary to poor vascular supply and 
diabetes mellitus.  The doctor noted that the veteran was unable 
to stand for long periods and had pain upon walking, but he also 
had claudication upon walking one block (as noted in November 
1995); this would also contribute to pain in his legs and feet 
secondary to reduced vascular supply.  In conclusion, the doctor 
found that the predominant cause of the foot pain was likely the 
veteran's peripheral vascular disease, with a "lesser 
contribution" from his bilateral flat feet.

IV.  TDIU

Under VA laws and regulations, a total disability rating based 
upon individual unemployability may be assigned upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from his or 
her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous work 
experience, but age and the impairment caused by nonservice-
connected disabilities are not for consideration in determining 
whether such a total disability rating is warranted.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an 
amount of earned annual income that does not exceed the poverty 
threshold determined by the United States Department of Commerce, 
Bureau of the Census, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where the 
combined rating for the veteran's service-connected disabilities 
is less than total if the disabled veteran is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  Specifically, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's 30 percent evaluation for his foot 
disability at death does not meet the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. § 
4.16(a), and the question thus becomes whether there existed an 
extra-schedular basis for the grant of entitlement to TDIU.  In 
this regard, the Board has considered the veteran's educational 
and employment background.  The veteran's DD Form 214 reflects 
that he completed only two years of high school.  

The Board has reviewed the medical evidence of record in this 
case, described above, but finds that this evidence does not 
support the appellant's contention that the veteran's service-
connected foot disability, in and of itself, was of such severity 
as to preclude his participation in all forms of substantially 
gainful employment.  

In this regard, the Board is aware that the noted May 1986 medical 
statement indicates that the veteran "had not been able to get a 
job because of his age and because of the foot difficulty."  As 
noted above, however, age is not a consideration in TDIU claims.  
Moreover, it is eminently clear from the October 2000 VA doctor's 
opinion that the primary cause of the veteran's foot symptoms was 
a poor vascular supply, with only a "lesser contribution" 
resulting from his service-connected flat feet.  Notably, at the 
time of the veteran's death, service connection was not in effect 
for either peripheral vascular disease or diabetes mellitus.  
Given these findings, this case is readily distinguishable from 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), in which the 
Court held that when it is not possible to separate the effects of 
a nonservice-connected condition from those of a service-connected 
condition, doubt should be resolved in the claimant's favor with 
regard to the question of whether certain signs and symptoms can 
be attributed to the service-connected condition. 

The Board is aware of the veteran's difficulties in seeking 
employment prior to his death.  That having been stated, the fact 
that a veteran was unemployed or had difficulty obtaining 
employment is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the veteran was 
capable of performing the physical and mental acts required by 
employment, not whether he could find employment.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the finding that the veteran's service-
connected foot disability, in and of itself, rendered him unable 
to obtain or retain substantially gainful employment just prior to 
death.  Accordingly, the preponderance of the evidence is against 
the appellant's claim of entitlement to TDIU for accrued benefits 
purposes, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).


V.  SMC

Under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, disability 
compensation may be paid at special rates when certain medical 
criteria are met.  The level of SMC provided under 38 U.S.C.A. § 
1114(k) is payable for anatomical loss or loss of use of one foot, 
one or more creative organs, or both buttocks; blindness in one 
eye; the inability to communicate by speech due to organic 
aphonia; or deafness in both ears.  Additionally, the level of SMC 
provided under 38 U.S.C.A. § 1114(l) is payable for anatomical 
loss or loss of use of both feet, or one hand and one foot; 
blindness in both eyes with visual acuity of 5/200 or less; or 
being permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 C.F.R. 3.350(b).  

"Loss of use of a hand or a foot" will be held to exist when no 
effective function remains, other than that which would be equally 
well served by an amputation stump at the site of election below 
elbow or knee, with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, with attention to whether the acts of balance or 
propulsion could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

In this case, the Board has reviewed the evidence of record, but 
there is no indication of "loss of use" of either foot prior to 
death.  Symptoms prior to death included necrotic changes in the 
right second and third toes, with superficial ulcers; a left 
second toe amputation; and large bunion deformity of the left 
great toe.  Moreover, the VA doctor who provided the October 2000 
report found that the predominant cause of the veteran's foot 
symptoms was peripheral vascular disease, with a "lesser 
contribution" from his service-connected flat feet.  This doctor 
also noted that the veteran had, in November 1995, reported 
increased foot symptoms after walking one block, and the fact that 
he could walk such a distance, however limited, runs counter to 
the appellant's contention of loss of use of one or both feet.  

Overall, the evidence does not meet the criteria for special 
monthly compensation under 38 U.S.C.A. § 1114(k) or (l), and the 
preponderance of the evidence is thus against the appellant's 
claim of entitlement to SMC for accrued benefits purposes, based 
on the loss of use of a foot or both feet under 38 C.F.R. § 3.350.  
Again, as the preponderance of the evidence is against the 
appellant's claim, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.


ORDER

The claim of entitlement to TDIU for accrued benefits purposes is 
denied.

The claim of entitlement to SMC for accrued benefits purposes, 
based on the loss of use of a foot or both feet under 38 C.F.R. § 
3.350, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



